 


114 HR 2842 IH: Individual Rate Simplification Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2842 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to simplify individual income tax rates. 
 
 
1.Short titleThis Act may be cited as the Individual Rate Simplification Act of 2015.  2.Simplified individual income tax rates (a)In generalSection 1(i) of the Internal Revenue Code of 1986 is amended by striking paragraphs (2) and (3), by redesignating paragraph (4) as paragraph (3), and by inserting after paragraph (1) the following new paragraph: 
 
(2)20- and 30-percent rate brackets 
(A)In generalIn the case of taxable years beginning after December 31, 2015, the rate of tax under subsections (a), (b), (c), and (d) on taxable income which would (without regard to this paragraph) be taxed at a rate over 15 percent shall be— (i)20 percent on taxable income not over $1,000,000, and 
(ii)30 percent on taxable income over $1,000,000. (B)Inflation adjustmentIn prescribing the tables under subsection (f) which apply with respect to taxable years beginning after 2016, the $1,000,000 amount in subparagraph (A) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under subsection (f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.If any adjustment under the preceding sentence is not a multiple of $100, such amount shall be rounded to the next lowest multiple of $100.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.   